EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Provence on April 29, 2022.
Claim Amendments
The application has been amended as follows: 
Please cancel non-elected claims 40, 41, 42, 49 and 50.
Please amend claim 51 as follows:
Delete ‘an isolated whole cell” and replace with “a recombinant host cell” and remove the period after the number 2 and insert “; and a pharmaceutically acceptable adjuvant.”
Rejoinder
Claims 31-35 and 48 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 36-39, 43-47 and 51, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 40, 41, 42, 49 and 50, directed to the invention(s) of methods which use passive immunization by administering an antibody to bind the polypeptide and composition comprising an antibody have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I, III and V as set forth in the Office action mailed on 6/23/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.  NOTE: claims 43-47 were erroneously placed in Group IV in the Restriction Requirement, but properly placed in Group III in the Office Action mailed 9/8/21.  
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       


/JENNIFER E GRASER/          Primary Examiner, Art Unit 1645                                                                                                                                                                                              	4/29/22